Title: To Thomas Jefferson from William Eustis, 17 August 1805
From: Eustis, William
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Dorchester 17th of August 1805.
                  
                  I had the honor to receive your favor of the 25h June. Having lately returned from an excursion to New Hampshire I cannot resist the temptation to communicate to you the satisfaction which I experienced in finding the politics of that state restored to original and just principles. To an uniform political conduct to a mind and manners open, frank & plain Govr Langdon adds the advantages of a most respectable unimpeached private character. From services, property and standing in society he appears to have better claims to the government than any other man in the state. He is a pillar of Strength to the Republicans which federal force or artifice can neither sap nor batter down. All may be considered durably settled there. As Judge Sullivan was on a visit at the same time and we were frequently together I could not help contrasting the situation of Masstts. with that of N. Hampshire. In the former as in the latter there is a decided Republican majority. To concenter it in any one candidate, especially in a new one, is at all times difficult—in the present it is peculiarly so. Ours affords not the advantages of an open, bold decided conduct in the evil times—he has the disadvantage of having attached to him the common prejudice against practicing attornies, who are supposed to take all advantages in the line of practice. he wants a certain je ne sai quoi around which supporters may pride, boast and strengthen themselves—he will not command the whole republican strength—some and they are respectable have publickly declared that unless he will prosecute certain printers they shall believe eno’ to induce them to withold their support—to abandon him for another is forbidden equally by honor and by policy—but I still indulge a hope that some change or incident may occur which shall justify us in taking another. In time of peace and inaction the progress of political sentiment is slow—so far as my observation extends there is a gradual amelioration—there appear no rash measures or proposals from the center to check the progression—the violence of the federal presses affords collateral aid, and we expect to succeed. Of the violence and unparrallel’d infamy of these presses I never can speak or think without extreme indignation, taking to myself as an inhabitant of the place some degree of guilt. Will it be believed by posterity that the cradle of freedom (as it has been termed) has degenerated to a nest of vipers who are preying on the vitals of all our institutions, the price of so much toil of so much blood, sickening the mind of the rising generation at the blessings achieved by the valor of their ancestors, corrupting the public morals of the people, degrading our forms of government in the estimation of our own citizens, and holding them up to foreign nations for their scorn and contempt? In honor of Adams, Hancock the other Otis, the other Quincy, Warren and their co-patriots it should be known that these parricides are not native Bostonians. Exotics, hirelings, fugitives from the principles of the country, Swindlers and Speculators have changed and debased the character of the town. I have spent many days in endeavoring to divine the course proper to be followed with these infamous and nationally-degrading writers, prosecutions in the district would, I should fear, fail at this moment of the desired effect—violence of any kind would bring reproach on the Republican cause, altho’ there is scarcely any species of violence which their insolence has not provoked and merited. The time may come, it ought to come, and if there be justice on earth it certainly will come in which they will experience a just retribution.
                  The latest transatlantic arrivals bear us nothing new. The fleets have in all probability returned to port. Our differences with Spain afford food for conversation. With their accustomed consistency the federalists now say we ought to have the Whole of W. Florida and they are willing as before to fight for it. The voyage of discovery of Captn. Lewis has engaged the attention of the curious and attracted the notice of many who were prejudiced against that country—the immense extent together with the great commercial and other advantages attached to this acquisition must force conviction on the public mind. neither political prejudice nor the malice of party can suppress the public admiration & applause 
                  In short, my dear Sir, I can discover nothing in the political hemisphere (save the few black spots wch cover with disgrace a malicious & desperate faction, which does not reflect honor on those who move in it. This nation was never more respected abroad the people were never more happy at home—for an higher eulogium let those rulers seek who have an ambition beyond the welfare of their country.
                  With sentiments of great respect, I have the honor to be Your most obedt. Servt.
                  
                     William Eustis 
                     
                  
               